Citation Nr: 0503483	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-02 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death for the purpose of receiving dependency and 
indemnity compensation (DIC).

2.  Entitlement to death pension.

3.  Entitlement to a permanent and total disability rating 
for pension purposes for the purpose of receiving accrued 
benefits.

4.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in November 2000, served on active duty 
from August to December 1971.  The appellant is his surviving 
spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions, dated in March 2001 and March 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The issues of entitlement to death pension and entitlement to 
burial benefits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
need take no action with respect to those issues unless she 
is notified to do so.


FINDINGS OF FACT

1.  The veteran died in November 2000 due to chronic 
obstructive pulmonary disease (COPD).

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran's fatal COPD was first manifested many years 
after service, and there is no competent evidence on file 
that it is in any way related to service.  
4.  At the time of his death, the veteran had a claim pending 
for a permanent and total disability rating for pension 
purposes.  

5.  At the time of his death, the veteran and the appellant, 
had no dependents; an annual income of $19, 416.00; and 
unreimbursed medical expenses of $268.07. 

6.  At the time of his death, the veteran was in need of the 
regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  COPD was not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002) ; 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2004).

3.  The criteria for a permanent and total disability rating 
for pension purposes for the purpose of accrued benefits, 
have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5121 (West 
2002); 38 C.F.R. §§ 3.159, 3.1000 (2004) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for the 
cause of the veteran's death for the purpose of establishing 
entitlement to DIC and to a permanent and total disability 
rating for pension purposes, for the purpose of obtaining 
accrued benefits.  
Prior to resolution of those issues on the merits, the Board 
must determine whether the VA has fulfilled its duty to 
assist the appellant in the development of that claim.  

I.  Duty to Assist

The VA's duty to assist the appellant in the development of 
her claims is governed primarily by 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159.  Under those laws and 
regulations, the VA has to ensure that the appellant has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of her 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the appellant is expected to provide; and (4) the need to 
furnish the VA any evidence in her possession that pertains 
to any of her claims, i.e., something to the effect that she 
should give the VA everything she has pertaining to her 
claims.  

By virtue of information contained primarily in a May 2004 
letter, the RO informed the appellant that it had a duty to 
notify her and her representative of the information and 
evidence needed to substantiate and complete her claim for 
service connection for the cause of the veteran's death and 
for accrued benefits.

The RO noted that in order to support the appellant's claim 
for service connection for the cause of the veteran's death, 
the evidence had to show that the veteran died while on 
active duty; or that he died from a service-related disease 
or injury; or that he had died from an injury or disease not 
related to service but had been totally disabled due to a 
service-related disease or injury.  

The RO noted that in order to support the appellant's claim 
for accrued benefits, the evidence had to show that benefits 
were due to the veteran based on existing ratings or 
decisions, or evidence in the VA's possession at the time of 
his death, but that the benefits were not paid prior to the 
veteran's death.  In order to be eligible for accrued 
benefits, the evidence also had to show that the appellant 
was the surviving spouse. 

The RO informed the appellant that she had to give it enough 
information about records relevant to her claim, so that it 
could request them from the person or agency who had them.  
The RO stated that it would notify the appellant if the 
holder of the records declined to provide them or asked for a 
fee to provide them.  The RO noted, however, that it was 
ultimately the appellant's responsibility to make sure that 
it received all of the evidence necessary to support her 
claim, which wasn't in the possession of a Federal department 
or agency.  

Indeed, the RO stated that it was responsible for obtaining 
evidence from any Federal agency, such as medical records 
from the military, medical records from VA hospitals 
(including private facilities where the VA had authorized 
treatment, or records from the Social Security 
Administration.  However, the RO informed the appellant that 
it would make reasonable efforts help her try to get relevant 
evidence not held by a Federal agency, such as private 
medical records, employment records, or records from State or 
local governments.  The RO told the appellant that if there 
was any evidence or information that she thought would 
support her claim, she should let the RO know.  The RO also 
told the appellant to sent it any evidence she had in her 
possession.

The RO informed the appellant that it had received the 
following:

?	The veteran's claim for benefits, 
received on September 29, 2000;
?	The veteran's service medical 
records;
?	Treatment records from the VA 
Medical Center (MC) in Lexington, 
Kentucky; 
?	Treatment records from Dr. G. S.


?	The appellant's statements; and 
?	The death certificate.

The RO told the appellant where to send the requested 
information/evidence and set forth time frames for doing so.  
The RO also informed her of the potential consequences for 
failing to do so.  Finally, the RO notified the appellant of 
what to do if she had questions or needed assistance and 
provided a telephone number, computer site, and address where 
he could get additional information.  It was noted that a 
courtesy copy of the letter had been sent to her 
representative.

In addition to the letter, dated in May 2004, the appellant 
received information necessary to support her claims in the 
following documents:  her application for DIC, death pension, 
and accrued benefits (VA Form 21-534, received by the RO in 
December 2000); letters, dated in January and March 2003, 
which described the process taken by Decision Review 
Officers; the Statement of the Case (SOC), issued in January 
2003; and the Supplemental Statement of the Case (SSOC), 
issued in December 2003.  The SOC and the SSOC's also 
identified the evidence that had been received by the RO.  

The following evidence has been received in support of the 
appellant's claims for service connection for the cause of 
the veteran's death and for accrued benefits:  the veteran's 
service medical records; the report of the veteran's 
discharge from service (DD 214); the certificate showing the 
marriage of the veteran and the appellant; records and 
reports from J. S., M.D., reflecting the veteran's treatment 
from January 1997 through November 2000; records reflecting 
the veteran's treatment at the Lexington VAMC from March 1999 
through October 2000; and the death certificate.  

The  appellant has been informed of her right to a formal 
hearing in conjunction with her claims (see, e.g., VA letter 
to the appellant, dated in March 2003); however, to date, she 
has declined to exercise that right.
After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
the evidence necessary to support her claims of entitlement 
to service connection for the cause of the veteran's death 
and entitlement to accrued benefits.  It appears that all 
relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  In this 
regard, she has not identified any outstanding evidence (that 
has not been sought by the VA), which could be used to 
support her appeal.  As such, there is no reasonable 
possibility that further development would lead to any 
additional relevant evidence with respect to the issue or be 
helpful in light of the current record.  Therefore, further 
development is unnecessary in order to meet the VA's 
statutory duty to assist the appellant in the development of 
her claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
appellant due to a failure to assist her in the development 
of her claims of entitlement to service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.  Therefore, the Board will proceed to the merits of 
the appeal on those issues.  

II.  Facts and Analysis

A.  Cause of Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the VA shall pay 
DIC to such veteran's surviving spouse, children, and 
parents.  38 U.S.C.A. § 1310(a).  The death of a veteran will 
be considered to have been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the evidence shows that the veteran died in 
November 2000 due to COPD.  At the time of his death, 
however, service connection was not in effect for any 
disability.

The report of the veteran's service entrance examination, 
which was performed in July 1971, and the records of the 
veteran's treatment during service, are negative for any 
complaints or clinical findings of COPD.  During his service 
entrance examination, he reported shortness of breath; 
however, there was no evidence of associated disease.  His 
lungs and chest were found to be normal, and a chest X-ray 
was negative for any abnormalities.

The veteran's respiratory difficulty was first clinically 
reported in the late 1990's, many years after his discharge 
from the service.  It was reportedly so severe that in 
November 2000, two lung transplants were attempted at the 
University of Kentucky Medical Center.  Unfortunately, they 
were not successful and the veteran died while still in the 
hospital.  

The severity of the veteran's COPD notwithstanding, there is 
absolutely no competent evidence on file showing a 
relationship between that disorder and any event in service.  
The only reports to the contrary are suggested by the 
appellant.  The Board does not doubt the sincerity of her 
reports; however, as a lay person, she is only qualified to 
report events or symptoms which are capable of lay 
observation.  She is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, her reports cannot be considered competent 
evidence of a nexus between the veteran's fatal COPD and 
service.  

Absent competent evidence of a nexus between the veteran's 
COPD and service, service connection for that disorder must 
be denied.  Inasmuch as there are no other disabilities which 
caused or contributed to the veteran's death, service 
connection for the cause of his death must also be denied.  
Accordingly, the appellant is not entitled to DIC.

B.  Accrued Benefits

The appellant also seeks entitlement to accrued benefits.

Generally accrued benefits are those VA benefits which were 
due the veteran but unpaid at the time of his death.  More 
specifically, where the veteran died on or after December 1, 
1962, periodic monetary VA benefits, to which he was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement will be paid to the living person first 
listed in the following order: (1) his spouse; or (2) his 
children (in equal shares); or (3) his dependent parents (in 
equal shares) or the surviving parent.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000. 

At the time of his death, the veteran had not been granted 
any VA benefits.  However, in September 2000, shortly before 
his death, he filed a claim of entitlement to a permanent 
and total disability rating for pension purposes (VA Form 
21-543).  

In September 2000, as now, pension was payable to a veteran 
who had served for 90 days or more during a period of war and 
who was permanently and totally disabled from non-service-
connected disability which was not the result of his willful 
misconduct.  38 U.S.C.A. §§ 1502, 1521 (2000); 38 C.F.R. 
§§ 3.1(n), 3.301(b), 3.321(b)(2), 3.340, 3.342, and Part 4 
(2000).  The payment of such pension was subject to income 
and estate limitations,
Increased pension was payable to a veteran by reason of the 
need for aid and attendance.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351(a)(1) (2000).  The need for aid and 
attendance meant being helpless or nearly so helpless as to 
require the aid and attendance of another person.  
38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 3.351(b).  The veteran 
was considered to be in such need if he established a factual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352 (a) (2000). 

Section 3.352(a) provided for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the veteran to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment. 

In this case, the veteran had the requisite wartime service 
during the Vietnam era; and evidence on file showed that he 
was completely disabled by COPD.  Indeed, it was so severe 
that he required the regular aid and attendance of another 
person (See the September 2000 statement from the veteran's 
private physician, J. S., M.D.).  He reported that he 
received monthly income from Social Security Disability 
benefits in the amount of $748.00.  He also reported that 
his wife had $870.00 a month in earnings.  Their combined 
monthly income of $1618.00 translated to a annual figure of 
$19, 416.00.  Such income far exceeded the annual rate of 
pension to be paid to a veteran and his spouse, where the 
veteran required the regular aid and attendance of another 
person ($17,782.00).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23; 
M21-1, Part I, Change 32, Appendix B (effective December 1, 
1999).  Therefore, at the time of his death, the veteran was 
precluded, by law, from receiving such benefits.  Sabonis.  

In arriving at this decision, the Board notes that on his 
pension application in September 2000, the veteran reported 
that in June 2000, he had paid $19, 416.00 medical expenses 
in the amount of $268.07 to Mary Breckenridge Hospital.  At 
that time, the amount of income received by the veteran and 
his spouse could be reduced by the amount of unreimbursed 
medical expenses which exceeded 5 percent of the maximum 
annual rate of pension for the veteran and his spouse (but 
excluding increased pension due to the need for aid and 
attendance).  In this case, however, the amount paid to Mary 
Breckenridge hospital did not exceed 5 percent of the maximum 
annual rate of pension due a veteran and his spouse ($11, 
773.00).  Id.  Accordingly, the reported medical expenses 
were of no force or effect in computing the veteran's 
entitlement to pension.

Inasmuch as the veteran was not entitled to receive 
disability pension or any other VA benefits at the time of 
his death, the appellant is not entitled to receive any 
accrued benefits.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to a permanent and total disability rating for 
pension purposes for the purpose of receiving accrued 
benefits is denied.




REMAND

The appellant also seeks entitlement to death pension.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j), 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a war.  See 38 U.S.C.A. § 1541(a).  

Entitlement to death pension is subject to income and estate 
limitations of the appellant.  Generally, payments of any 
kind from any source shall be counted as income during the 12 
month annualization period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272.  Such 
exclusions from income include unreimbursed medical expenses.  

In her November 2000 application for VA pension benefits (VA 
Form 21-534), the appellant was informed that her income 
could be reduced by the amount of unreimbursed expenses of 
the veteran's last illness and burial, as well as the 
veteran's just debts which were paid by her.  She was told to 
be sure to report as income any reimbursement received on 
those expenses or debts.  She reported a debt of $71.80 to 
the University of Kentucky Medical Center and four debts to 
Mary Breckenridge of $2248.54, $1579.40, $562.25, and 
$2703.19.  She did not respond when asked for the address of 
the person to whom those expenses were paid; the nature of 
the expense or debt; the date paid; or the amount paid by the 
appellant.  Such information is potentially applicable to 
determining the amount of the appellant's income.



Finally, the appellant seeks entitlement to burial benefits.  

In September 2001, the appellant submitted a substantially 
complete application for VA burial benefits (VA Form 21-530).  
By law, after receipt of a complete or substantially complete 
application for benefits, the VA must notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the VA 
that is necessary to substantiate the claim.  As part of that 
notice, the VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the VA, in accordance 
with 38 U.S.C.A. § 5103A and any other applicable provisions 
of law, will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004).  In this case, the RO did not furnish the appellant 
such information with respect to the claim of entitlement to 
burial benefits.  

The failure to notify the appellant of the need for such 
information and/or evidence effectively denied her procedural 
due process required by 38 U.S.C.A. §§ 5103 and 5103A and 
38 C.F.R. § 3.159.  Therefore, any subsequent decisions with 
respect to her claim for burial benefits could be potentially 
prejudicial to the appellant.  

In light of the foregoing, the claims of entitlement to death 
pension and entitlement to burial benefits are remanded for 
the following actions:

1.  With respect to the issue of 
entitlement to burial benefits, send the 
appellant and her representative a letter 
notifying them of the following:  (1) the 
information and evidence not of record 
that is necessary to substantiate that 
claim; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence that the 
appellant is expected to provide; and (4) 
the need to furnish the VA any evidence 
in her possession that pertains to that 
claim, i.e., something to the effect that  
she should give the VA everything she has 
pertaining to her claim of entitlement to 
burial benefits.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159.  

2.  Request that the appellant provide 
additional information concerning the 
following debts, which she reported as 
deductible expenses on her claim for 
death pension in December 2000 (VA Form 
21-534):  the debt to the University of 
Kentucky Medical Center in the amount of 
$71.80 and the four debts to Mary 
Breckenridge in the amounts of $2248.54, 
$1579.40, $562.25, and $2703.19.  In 
particular, identify the name and address 
of the person to whom the amount of the 
expenses were paid; the total amount of 
the expense or debt; the nature of the 
expense or debt; the date paid; and the 
amount paid by the appellant.  

3.  When the foregoing actions have been 
completed, undertake any other indicated 
development and then readjudicate the 
issues of entitlement to death pension 
and entitlement to VA burial benefits.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
she must be furnished an SSOC and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition either of the remanded issues.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on such 
issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


